UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6322


JOSE LUIS GUTIERREZ HERNANDEZ,

                 Petitioner - Appellant,

            v.

WARDEN MCFADDEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:15-cv-01002-MGL)


Submitted:    February 9, 2017              Decided:   July 7, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit
Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jose Luis    Gutierrez Hernandez, Appellant Pro Se.  Donald John
Zelenka,     Senior  Assistant   Attorney  General, Caroline  M.
Scrantom,    OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia,   South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Luis Gutierrez Hernandez appeals the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                       We granted a

partial certificate of appealability on the issue of whether

appellate counsel was ineffective in failing to argue on appeal

that    the    trial     court    erred    in    giving   an     incomplete     jury

instruction on character.            We now affirm in part and dismiss in

part.

       We review de novo the district court’s decision denying

Hernandez’s § 2254 petition.              Grueninger v. Dir., Va. Dep’t of

Corr., 813 F.3d 517, 523 (4th Cir. 2016).                       If a state court

adjudicates     a   § 2254       petitioner’s     claim   on    the   merits,   the

petition may only be granted if the adjudication

       (1) resulted in a decision that was contrary to, or
       involved an unreasonable application of, clearly
       established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an
       unreasonable determination of the facts in light of
       the evidence presented in the State court proceeding.

28   U.S.C.     § 2254(d).         Because      the   Supreme    Court   of   South

Carolina summarily refused Hernandez’s appeal of his ineffective

assistance of appellate counsel claim, we evaluate the trial

court’s       decision     on      Hernandez’s        state     application     for

postconviction relief.           Grueninger, 813 F.3d at 525.


                                          2
     To     establish          that   a    state    court     unreasonably         applied

federal    law,      a    petitioner       must    demonstrate        “that    the     state

court’s ruling on the claim being presented in federal court was

so   lacking      in     justification       that     there     was    an     error     well

understood      and       comprehended        in     existing     law         beyond      any

possibility       for         fairminded     disagreement.”             Harrington        v.

Richter, 562 U.S. 86, 103 (2011).                   Under this standard, “even a

strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.”               Id. at 102.

     To demonstrate ineffective assistance of counsel, Hernandez

“must show that counsel’s performance was deficient” and “that

the deficient performance prejudiced the defense.”                             Strickland

v. Washington, 466 U.S. 668, 687 (1984).                      We conclude that the

district court did not err in holding that the state court’s

ruling that Hernandez failed to demonstrate prejudice on his

claim   was    not       an   unreasonable        application    of     the    Strickland

standard.

     Accordingly, we affirm the portion of the district court’s

order     relating       to     the   character      instruction.             We   deny     a

certificate of appealability as to Hernandez’s remaining claims

and dismiss that portion of the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately




                                             3
presented in the materials before this court and argument would

not aid the decisional process.

                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  4